Citation Nr: 1522810	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  12-10 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome with degenerative joint disease.
 
2.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to August 2009.

 This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas which, in part, granted service connection for left and right knee disabilities and assigned initial noncompensable ratings, effective August 1, 2009. 

In a March 2012 rating decision, the RO increased the initial ratings of the left and right knee disabilities to 10 percent, effective August 1, 2009.

The Board notes that since the increases to 10 percent for his bilateral knee disabilities did not constitute a full grant of the benefits sought, the issues of entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the left and right knee remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In October 2014 the Board remanded these issues so that a hearing before a Member of the Board could be scheduled.  In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims for entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the left and right knee. Notably, the Veteran's most recent VA examination took place in October 2011.  However, at the Veteran's February 2015 hearing, the Veteran testified that his bilateral knee symptoms were worsening.  In addition, an October 2014 private treatment report noted that the Veteran indicated that his knee symptoms, which included swelling, had increased recently. 

VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of a disability.  See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected bilateral knee disabilities, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

In this connection, as possible worsening of the Veteran's service-connected bilateral knee disabilities has been demonstrated by the October 2014 private treatment records and the Veteran's February 2015 testimony, the Board believes that a medical examination assessing the current severity of the Veteran's bilateral knee disabilities is necessary to adequately decide these claims. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.   The Veteran should be afforded a for a VA examination to determine the severity of his service-connected left and right knee disabilities.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review. 

The examiner should describe in detail any symptomatology related to the Veteran's right and left knee disabilities.  In particular, the examiner should specifically indicate there is recurrent subluxation or lateral instability of the right or left knee.

The examiner should also conduct range of motion studies of the right and left knee, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right or left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss of the right or left knee due to pain and/or any of the other symptoms noted above during flare- ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

3.  Thereafter, readjudicate the claims of entitlement to an initial rating in excess of 10 percent for left and right knee patellofemoral syndrome with degenerative joint disease.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




